Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 1 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 2 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 3 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 4 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 5 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 6 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 7 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 8 of 39
Case 15-06842-dd   Doc 36   Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 9 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 10 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 11 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 12 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 13 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 14 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 15 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 16 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 17 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 18 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 19 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 20 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 21 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 22 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 23 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 24 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 25 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 26 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 27 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 28 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 29 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 30 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 31 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 32 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 33 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 34 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 35 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 36 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 37 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 38 of 39
Case 15-06842-dd   Doc 36    Filed 08/08/19 Entered 08/08/19 10:12:33   Desc Main
                            Document      Page 39 of 39
